Exhibit 10.2

GENERAL MILLS, INC.

2011 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

1. PURPOSE

The purpose of the Plan is to provide a compensation program which will attract
and retain qualified individuals not employed by General Mills, Inc. and its
subsidiaries (the “Company”) to serve on the Board of Directors of the Company
(the “Board”) and to further align the interests of non-employee directors with
those of the stockholders by providing that a portion of compensation will be
linked directly to increases in stockholder value.

 

2. EFFECTIVE DATE, DURATION OF PLAN

This Plan shall become effective as of September 26, 2011 subject to the
approval of the Plan by the stockholders. Awards may be made under the Plan
until September 30, 2016 or such earlier date as determined by the Board or the
Compensation Committee of the Board (the “Committee”); provided that no such
termination shall affect rights earned or accrued under the Plan prior to the
date of termination.

 

3. DEFINITIONS

Wherever used in this Plan, the following terms have the meanings set forth
below:

“Board” means the Board of Directors of the Company.

“Change of Control” has the meaning set forth in Section 11.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” has the meaning set forth in Section 2.

“Common Stock” means Company common stock ($.10 par value).

“Company” means General Mills, Inc. and its subsidiaries.

“Deferred Compensation Account” has the meaning set forth in Section 6(d).

“Election Form” means a written form provided by the Company pursuant to which a
Participant may elect the form and timing of distributions with respect to his
or her retainer, Stock Units and dividend equivalents under the Plan.

“Fair Market Value” means the closing price on the New York Stock Exchange of
the Common Stock on the applicable date.

“Key Employee” means a Participant treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i), i.e., a key
employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company’s or its
affiliate’s stock is publicly traded on an established securities market or
otherwise. Key Employees shall be determined in accordance with Code section
409A using a December 31 identification date. A listing of Key Employees as of
an identification date shall be effective for the 12-month period beginning on
the April 1 following the identification date.

“Option” has the meaning set forth in Section 7(a).

“Participant” has the meaning set forth in Section 4.

“Plan” means the General Mills, Inc. 2011 Compensation Plan for Non-Employee
Directors as set forth herein and as amended.

“Plan Year” has the meaning set forth in Section 6(a).

“Separation from Service” or “Separate from Service” means a “separation from
service” within the meaning of Code section 409A.

“Stock Unit Account” has the meaning set forth in Section 8(a).

“Stock Units” has the meaning set forth in Section 8(a).



--------------------------------------------------------------------------------

4. PARTICIPATION

Each member of the Board who is not an employee of the Company at the date
compensation is earned or accrued shall be eligible to participate in the Plan
(a “Participant”).

 

5. COMMON STOCK SUBJECT TO THE PLAN

(a) General. The Common Stock to be issued under this Plan is to be made
available from the authorized but unissued Common Stock, shares of Common Stock
held in the treasury, or Common Stock purchased on the open market or otherwise.
Subject to the provisions of the next succeeding paragraphs, the maximum
aggregate number of shares authorized to be issued under the Plan shall be
1,400,000 and the maximum number of shares authorized to be issued under the
Plan in a single Plan Year shall be 320,000. Options awarded shall reduce the
number of shares available for awards by one share for every one share granted.
Awards of Stock Units shall reduce the number of shares available for awards by
one share for every one share delivered, up to 30 percent of the total number of
shares available; beyond that, Stock Units shall reduce the number of shares
available for awards by six shares for every one share delivered.

Upon forfeiture, expiration, or termination of Options and/or Stock Units, the
shares of Common Stock subject thereto shall again be available for awards under
the Plan.

(b) Adjustments for Corporate Transactions. If a corporate transaction has
occurred affecting the Common Stock such that an adjustment to outstanding
awards is required to preserve (or prevent enlargement of) the benefits or
potential benefits intended at the time of grant, then in such manner as the
Committee deems equitable, an appropriate adjustment shall be made to (i) the
number and kind of shares which may be awarded under the Plan; (ii) the number
and kind of shares subject to outstanding awards; (iii) the number of shares
credited to a Stock Unit Account; and (iv) the exercise price of outstanding
Options provided that the number of shares of Common Stock subject to any Option
denominated in Common Stock shall always be a whole number. For this purpose a
corporate transaction includes, but is not limited to, any dividend (other than
a cash dividend that is not an extraordinary cash dividend) or other
distribution (whether in the form of cash, Common Stock, securities of a
subsidiary of the Company, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transaction. Notwithstanding anything in this Section to the contrary,
an adjustment to an Option under this Section 5(b) shall be made in a manner
that will not result in the grant of a new Option under Code Section 409A.

 

6. RETAINER

(a) General. Each Participant shall be entitled to receive a retainer with
respect to each one-year board term, beginning the day of each annual
stockholders’ meeting and ending the day before the succeeding annual
stockholders’ meeting (the “Plan Year”) in an amount determined from time to
time by the Board or its delegate. Retainers shall be earned and paid at the end
of each of the Company’s fiscal quarters.

(b) Normal Payment Terms. The normal payment terms for retainers are cash in a
lump sum. In the absence of an affirmative election to the contrary, the
retainer (or the portion not subject to such elections) shall be paid within 10
business days following the last day of each quarterly period described above in
(a).

(c) Deferral Elections. Each Participant may elect an alternative form (lump sum
vs. installments) in which a retainer may be delivered and the timing for such
delivery, pursuant to the terms of Section 9. Participants shall make such
election by filing an irrevocable Election Form with the Company before the
calendar year in which a Plan Year begins. The election shall apply to amounts
earned in a quarterly period described in (a) above that begins during the Plan
Year. Notwithstanding the foregoing, in the first year in which a non-employee
director becomes eligible to participate in the Plan, an election may be made
with respect to services to be performed subsequent to the election, to the
extent permitted under Code section 409A. Such an election must be made on an
Election Form within 30 days after the date the non-employee director becomes
eligible to participate in the Plan.

(d) Deferred Cash Alternative. For each Participant who affirmatively elects to
defer receipt of his or her retainers in the form of deferred cash, the Company
shall establish a separate account (a “Deferred Compensation Account”) and
credit such deferred cash compensation into that Account as of the date the
amounts would otherwise be paid. A separate Deferred Compensation Account shall
be established for each Plan Year a Participant makes such a deferral election.
Earnings, gains and losses shall be credited to each such Deferred Compensation
Account based on the rate earned by the fund or funds selected by the
Participant from among funds or portfolios established by the Company, in its
discretion. Distributions from a Deferred Compensation Account shall be made in
accordance with Section 9.



--------------------------------------------------------------------------------

The Company has established a Supplemental Benefits Trust with Wells Fargo Bank
Minnesota, N.A. as trustee to hold assets of the Company under certain
circumstances as a reserve for the discharge of the Company’s obligations as to
Deferred Compensation Accounts under the Plan and certain other deferred
compensation plans of the Company. In the event of a Change of Control, the
Company shall be obligated to immediately contribute such amounts to the trust
as may be necessary to fully fund all Deferred Compensation Accounts payable
under the Plan. Any Participant in the Plan shall have the right to demand and
secure specific performance of this provision. All assets held in the trust
remain subject only to the claims of the Company’s general creditors whose
claims against the Company are not satisfied because of the Company’s bankruptcy
or insolvency (as those terms are defined in the trust agreement). No
Participant has any preferred claim on, or beneficial ownership interest in, any
assets of the trust before the assets are paid to the Participant and all rights
created under the trust, as under the Plan, are unsecured contractual claims of
the Participant against the Company.

(e) Common Stock Alternative. Each Participant may affirmatively elect to
receive all or a specified percentage of his or her retainers for a Plan Year in
shares of Common Stock, which, if elected, will be issued within 10 business
days following the last day of each quarterly period during the Plan Year
described above in (a). Only whole numbers of shares will be issued, with any
fractional share amounts paid in cash. For purposes of computing the number of
shares earned each quarter during the Plan Year, the value of each share shall
be equal to the Fair Market Value on the third Business Day preceding the last
day of each quarter described above in (a) during the Plan Year. For the
purposes of this Plan, “Business Day” shall mean a day on which the New York
Stock Exchange is open for trading.

(f) Death. Notwithstanding any other provision of the Plan, if a Participant
dies during a Plan Year, the balance of the amount due for the full quarter in
which death occurs shall be payable in full to the person(s) designated under
the terms of Section 11(e) of this Plan or if none designated then to the
Participant’s estate, in cash, within 60 days following the date of death.

 

7. NON-QUALIFIED STOCK OPTIONS

(a) Grant of Options. Each Participant on the effective date of the Plan (or, if
first elected after the effective date of the Plan, then on the date the
Participant first attends a Board meeting) shall be awarded an option (an
“Option”) to purchase shares of Common Stock, in an amount determined from time
to time by the Board, or its delegate. As of the close of business on each
successive annual stockholders’ meeting after the date of the original award,
each Participant who is re-elected to the Board shall be granted an additional
Option to purchase shares of Common Stock. All Options granted under the Plan
shall be non-statutory options not entitled to special tax treatment under Code
section 422.

(b) Option Exercise Price. The per share price to be paid by the Participant at
the time an Option is exercised shall be 100% of the Fair Market Value on the
date of grant, or on the last date preceding the date of grant on which the
Common Stock was traded.

(c) Term of Option. Each Option shall expire ten (10) years from the date of
grant.

(d) Exercise and Vesting of Option. Each Option will vest on the date of the
annual stockholders’ meeting next following the date the Option is granted. Upon
vesting, a Participant shall be given the full ten (10) year term to exercise
the Option without regard to whether he or she continues to serve on the Board.
If, for any reason, a Participant ceases to serve on the Board prior to the date
an Option vests, such Option shall be forfeited and all further rights of the
Participant to or with respect to such Option shall terminate. Notwithstanding
the foregoing, if a participant should die during his or her term of service on
the Board, any vested Option may be exercised by the person(s) designated under
the terms of Section 11(e) of this Plan, and any unvested Options shall fully
vest and become exercisable upon death for the remainder of the Option’s full
term.

(e) Method of Exercise. A Participant exercising an Option shall give notice to
the Company of such exercise and of the number of shares elected to be purchased
prior to 4:30 P.M. CST/CDT on the day of exercise. The exercise price shall be
paid to the Company at the time of such exercise, subject to any applicable rule
adopted by the Committee:

(i) in cash (including check, draft, money order or wire transfer made payable
to the order of the Company);

(ii) through the tender of shares of Common Stock owned by the Participant (by
either actual delivery or attestation); or

(iii) by a combination of (i) and (ii) above; or

(iv) by authorizing a third party broker to sell a sufficient number of shares
of Common Stock acquired upon exercise of the Stock Option and remit to the
Company such sales proceeds to pay the entire exercise price.

To determine the amount of the payment, Common Stock delivered pursuant to
(ii) or (iii) shall have a value equal to the Fair Market Value of the Common
Stock on the date of exercise.



--------------------------------------------------------------------------------

(f) Non-transferability. Except as provided by rule adopted by the Committee, an
Option shall be non-assignable and non-transferable by a Participant other than
by will or the laws of descent and distribution. A Participant shall forfeit any
Option assigned or transferred, voluntarily or involuntarily, other than as
permitted under this subsection.

 

8. STOCK UNITS

(a) Awards. On the effective date of the Plan (or, if a Participant is first
elected after the effective date of the Plan, then on the date the Participant
first attends a Board meeting) and at the close of business on each successive
annual stockholders’ meeting, each Participant who is re-elected to the Board
shall be awarded the right to receive shares of Common Stock (“Stock Units”) in
an amount determined from time to time by the Board or its delegate, subject to
vesting as provided in Section 8(b). Only a Participant who is re-elected to the
Board shall be entitled to a grant under this Section 8(a) of Stock Units
awarded at the close of business on an annual meeting date after the date of the
original grant to Participants. A separate Stock Unit Account will be
established for the Participant each time an award of Stock Units is made.

Participants receiving Stock Units will have no rights as stockholders of the
Company with respect to allocations made to their Stock Unit Account(s), except
the right to receive dividend equivalent allocations under Section 8(d).

Stock Units may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of until such time as share certificates for Common Stock
are issued to the Participants.

(b) Vesting of Stock Units. A Participant’s interest in the Stock Units shall
vest on the date of the annual stockholders’ meeting next following the date of
the award of the Stock Units. If, for any reason, a Participant ceases to serve
on the Board prior to the date the Participant’s interest in a grant of Stock
Units vests, such Stock Units shall be forfeited and all further rights of the
Participant to or with respect to such Stock Units shall terminate.
Notwithstanding the foregoing, a Participant who dies while serving on the Board
prior to the vesting of Stock Units shall fully vest in such Stock Units,
effective as of the date of death and shall be paid to the person(s) designated
under the terms of Section 11(e) of this Plan.

(c) Election Concerning Receipt of Common Stock. Each Participant receiving an
award of Stock Units under Section 8(a) may elect the time and form (lump sum
vs. installments) of distribution of Common Stock attributable to such Stock
Units, pursuant to the terms of Section 9. If no affirmative election is made,
all Stock Units shall be paid in shares of Common Stock within 10 days following
vesting.

(d) Dividend Equivalents. As of the first day of each quarter, during the
applicable restricted period for all Stock Units awarded hereunder, the Company
may credit to each such Participant an amount equal to the sum of all dividends
and other distributions paid by the Company during the prior quarter on that
equivalent number of shares of Common Stock. Notwithstanding any provisions of
this Section or the Plan to the contrary, any dividend equivalents or other
distributions credited in respect to Stock Units shall be distributed (in either
cash or shares of Common Stock, with or without interest or other earnings, as
provided at the discretion of the Committee) to the Participant only if, when,
and to the extent the restrictions imposed on the attendant Stock Units lapse,
and in an amount equal to the sum of all quarterly dividends and other
distributions paid by the Company during the applicable restricted period on the
equivalent number of shares of Common Stock which become unrestricted. Such
dividend equivalents or other distributions shall be payable at the same time as
the attendant Stock Units to which they relate, as provided under the applicable
terms of the Plan. Dividend equivalents and other distributions that are not so
vested shall be forfeited.

(e) Timing of Elections. In order to make an election under Sections 8(c) and/or
8(d) with respect to Stock Units awarded for a Plan Year, a Participant shall
file an irrevocable Election Form with the Committee before the calendar year in
which the Plan Year begins. Notwithstanding the foregoing, in the first year in
which a non-employee director becomes eligible to participate in the Plan, a
deferral election may be made with respect to services to be performed
subsequent to the election, to the extent permitted under Code section 409A.
Such an election must be made on an Election Form within 30 days after the date
the non-employee director becomes eligible to participate in the Plan.

 

9. DISTRIBUTION PROVISIONS FOR DEFERRED CASH AND STOCK UNITS

The following distribution provisions shall apply to Deferred Compensation
Accounts and Stock Unit Accounts:

(a) Timing. Distributions from Deferred Compensation Accounts shall normally
commence at Separation from Service, however, a Participant may affirmatively
elect a specified date for commencement, provided said date is not later than
age 75. The same rule applies to Stock Units which have been deferred beyond the
vesting period described in Section 8(b). Elections as to the timing of benefit
commencement shall be made in accordance with Sections 6 and 8, as appropriate.

Notwithstanding the above or any other provision of this Plan, distributions may
not be made to a Key Employee upon a Separation from Service before the date
which is six months after the date of the Key Employee’s Separation from Service
(or, if earlier, the date of death of the Key Employee). Any payments that would
otherwise be made during this period of delay shall be accumulated and paid on
the first day of the seventh month following the Participant’s Separation from
Service (or, if earlier, the first day of the month after the Participant’s
death).



--------------------------------------------------------------------------------

(b) Form of Distribution. Distributions shall normally be made in a lump sum.
However, a Participant may affirmatively elect to receive substantially equal
annual installments over a period of up to 10 years. Such elections shall be
made in accordance with Sections 6 and 8, as appropriate.

(c) Manner of Distribution. Amounts credited to Deferred Compensation Accounts
shall be paid in cash. Amounts credited to Stock Unit Accounts shall be paid in
Common Stock based on the number of Stock Units credited to the Stock Unit
Account and paid in cash equal to any dividend equivalent amounts which had not
been used to “purchase” additional Stock Units.

(d) Distribution Upon Death. Notwithstanding any elections by a Participant or
provisions of the Plan to the contrary, if a Participant dies before full
distribution of a Deferred Compensation Account or Stock Unit Account, such
accounts shall be distributed to the person(s) designated under the terms of
Section 11(e) of this Plan or if none designated then to the Participant’s
estate in a lump sum within 60 days following the date of death.

(e) Permitted Payment Delay To Avoid Violations of Law. Notwithstanding any
provision of this Plan to the contrary, any distribution to a Participant under
the Plan shall be delayed upon the Committee’s reasonable anticipation that the
making of the payment would violate Federal securities laws or other applicable
law; provided, that any payment delayed pursuant to this Section 9(e) shall
ultimately be paid in accordance with Code section 409A.

(f) Payment Acceleration. If amounts deferred under the Plan must be included in
a Participant’s income under Code section 409A prior to the scheduled
distribution of such amounts, distribution of such amount shall be made
immediately to the Participant.

 

10. CHANGE OF CONTROL

Notwithstanding any elections by a Participant or provisions of the Plan to the
contrary, upon the occurrence of a Change of Control, all Options and Stock
Units shall fully and immediately vest, and shall be exercisable or paid
pursuant to the terms of the Plan that are otherwise applicable. If the Change
of Control is also a “change in control” as defined under Code section
409A(a)(2)(A)(v) and official guidance thereunder, all Stock Unit Accounts shall
be distributed in a single payment within 30 days following such Change of
Control.

 

11. ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have full
discretionary power and authority to administer and manage the operations of the
Plan, and to interpret the terms of the Plan, formulate additional rules and
policies for carrying out terms and provisions of the Plan, and amend, modify or
terminate the Plan as from time to time it deems proper and in the best
interests of the Company; provided, however, that after a Change of Control no
amendment, modification of or action to terminate the Plan may be made which
would affect compensation earned or accrued prior to such amendment,
modification or termination without the written consent of a majority of
Participants determined as of the day before a Change of Control. Any decision
or interpretation adopted by the Committee shall be final and conclusive. A
“Change of Control” means:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of voting securities of the Company
where such acquisition causes such Person to own 20% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not be deemed to result in a Change of Control:
(i) any acquisition directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (iv) any acquisition by any corporation pursuant to a transaction
that complies with clauses (i), (ii) and (iii) of subsection (3) below; and
provided, further, that if any Person’s beneficial ownership of the Outstanding
Company Voting Securities reaches or exceeds 20% as a result of a transaction
described in clause (i) or (ii) above, and such Person subsequently acquires
beneficial ownership of additional voting securities of the Company, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own 20% or more of the Outstanding Company Voting Securities; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries, (each a “Business Combination”);
excluding, however, such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(e) Designation of Beneficiary. Each Participant who has a Deferred Compensation
Account, a Stock Unit Account, or Option under the Plan may designate a
beneficiary or beneficiaries to exercise any Option or to receive any payment
which under the terms of the Plan may become exercisable or payable on or after
the Participant’s death. At any time, and from time to time, any such
designation may be changed or cancelled by the Participant without the consent
of any such beneficiary. Any such designation, change or cancellation must be on
a form provided for that purpose by the Committee and shall not be effective
until received by the Committee. Such form may establish other rules as the
Committee deems appropriate. If no beneficiary has been properly designated by a
deceased Participant, or if all the designated beneficiaries have predeceased
the Participant, the beneficiary shall be the Participant’s estate. If the
Participant designates more than one beneficiary, any Options shall be divided
among beneficiaries equally, and any payments under the Plan to such
beneficiaries shall be made in equal shares, unless the Participant has
expressly designated otherwise, in which case such Options shall be divided, and
the payments shall be made, in the portions designated by the Participant.

 

12. GOVERNING LAW

The validity, construction and effect of the Plan and any such actions taken
under or relating to the Plan shall be determined in accordance with the laws of
the State of Delaware and applicable Federal law.

 

13. NOTICES

Unless otherwise notified, all notices under this Plan shall be sent in writing
to the Company, attention Corporate Compensation, P.O. Box 1113, Minneapolis,
Minnesota 55440. All correspondence to the Participants shall be sent to the
address which is their recorded address as listed on the election forms.

 

14. PLAN TERMINATION

Upon termination of the Plan, distribution of Deferred Compensation Accounts and
Stock Unit Accounts shall be made as described in Section 9, unless the
Committee determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A. Upon termination of the Plan, no further deferrals of retainers,
Stock Units or dividend equivalent amounts shall be permitted; however,
earnings, gains and losses shall continue to be credited to the Deferred
Compensation Account balances in accordance with Section 6 until the Deferred
Compensation Account balances are fully distributed.

 

15. COMPLIANCE WITH CODE SECTION 409A

It is intended that this Plan shall comply with the provisions of Code section
409A and the Treasury regulations relating thereto so as not to subject the
Participants to the payment of additional taxes and interest under Code section
409A. In furtherance of this intent, this Plan shall be interpreted, operated
and administered in a manner consistent with these intentions.